Citation Nr: 1818767	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO. 14-34 126  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right lower extremity neuropathy, to include sciatica. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  At the May 2017 Board hearing, the Veteran testified that he applied for SSA disability benefits around 2011.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).


Low Back Disability and Right Lower Extremity Neuropathy to include Sciatica

The Veteran contends that he currently has a low back disability which is related to his active duty service.  He testified at the May 2017 hearing that his job duties as fuel specialist included dragging a 30 pound nozzle and hose to aircraft.  He reported the onset of back pain during service while performing his duties as fuel specialist which has continued ever since.    

He also believes that his right lower extremity sciatica/neuropathy is related to his low back disability.  Accordingly, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's claimed low back disability and right lower extremity sciatica/neuropathy. 

Bilateral Hearing Loss

The claim of service connection for bilateral hearing loss was denied by the RO on the basis that there are no audiometric findings meeting VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  This included testing at a February 2014 VA audiological examination.  However, at his Board hearing, the Veteran testified that his hearing was more severe than when tested at the February 2014 VA examination. As such, the Board finds that a new VA audiological examination is warranted to determine the Veteran's current hearing impairment.

Sinusitis and Rhinitis

The Veteran is currently diagnosed as having sinusitis and rhinitis.  He states that he experienced the onset of symptoms of runny nose and itchy nose during service which has continued ever since.    

On VA examination in January 2014, the examiner opined that the Veteran's sinusitis and rhinitis were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the fact that neither disorder was documented in the service treatment records.  However, the Board notes that the mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, further VA opinion is warranted.  

TDIU

The Veteran's TDIU claim is intertwined with the service connection claims that are the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await development and readjudication of these claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, the Board notes that the RO had informed the Veteran that he needed to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940) to properly adjudicate his claim.  The Veteran has not submitted the form but will be given another opportunity to do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's complete SSA records pertaining to any decision(s) on his application for SSA disability benefits, and all underlying medical records which are in SSA's possession. All actions to obtain these records should be documented fully in the claims file. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed low back disability and right lower extremity neuropathy, to include sciatica.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.


The examiner is asked to opine whether it is at least as likely as not that a low back disability and/or right lower extremity neuropathy, to include sciatica, had its onset during or is in any way related to his military service? 

If a low back disability is opined to be at least as likely as not etiologically related to service, the examiner should opine whether it is at least as likely as not that right lower extremity neuropathy, to include sciatica, is proximately due to or chronically aggravated by the low back disability. 

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion any rendering the rationale.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection. 

3.  Schedule the Veteran to undergo a VA audiological examination to address the claimed bilateral hearing loss. The relevant information in the claims file must be made available to the examiner for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current assessment of the Veteran's hearing impairment. 

(b) Is it at least as likely as not (i.e., at least equally probable) that any current hearing impairment had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his sinusitis and rhinitis.  The claims file must be provided to the examiner for review in connection with the examination. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters which he has experienced through his senses. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not that the currently diagnosed sinusitis had its clinical onset during a period of active service or is related to any in-service event, disease, or injury.
 
(b) The examiner should provide an opinion as to whether it is at least as likely as not that the currently diagnosed rhinitis had its clinical onset during a period of active service or is related to any in-service event, disease, or injury. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

5.  Provide the Veteran with another opportunity to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  The Veteran should be notified that under 38 C.F.R. § 3.158(a) (2017) that his claim for a TDIU may be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940.

6.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




